          Case 1:19-cv-02239-PGG Document 31 Filed 10/08/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
 JOAN LOGUE,
                 Plaintiff,

                 - against –                                            ORDER

 WHOLE FOODS MARKET GROUP, INC.,                                  19 Civ. 2239 (PGG)

                         Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               It is hereby ORDERED that there shall be a telephone conference in this matter

on December 3, 2020 at 11:00 a.m. The parties are directed to dial 888-363-4749 to participate,

and to enter the access code 6212642. The press and public may obtain access to the telephone

conference by dialing the same number and using the same access code. The Court is holding

multiple telephone conferences on this date. The parties should call in at the scheduled time and

wait on the line for their case to be called. At that time, the Court will un-mute the parties’ lines.

Seven days before the conference, the parties must email Michael_Ruocco@nysd.uscourts.gov

and GardepheNYSDChambers@nysd.uscourts.gov with the phone numbers that the parties will

be using to dial into the conference so that the Court knows which numbers to un-mute. The

email should include the case name and case number in the subject line.

               It is further ORDERED that the deadline to complete discovery is extended to

December 1, 2020.

Dated: New York, New York
       October 8, 2020
